


EMPLOYMENT AGREEMENT







THIS AGREEMENT, made this 1st day of August,. 2006, by and between American
Unity Investments, Inc., a Florida corporation formerly known as Amerimine
Resources, Inc. and its Nevada subsidiary also known as American Unity
Investments, Inc. (“Corporation”) and Mr. Dr. Guo Pingshan, an individual
(“GP”).




            BACKGROUND INFORMATION




WHEREAS, GP is willing to be employed as Senior Vice President China Affairs
Corporation; and




WHEREAS, Corporation recognizes GP's experience and abilities as represented to
Corporation;




IT IS THEREFORE AGREED:




1. Duties. Corporation hereby employs GP as Senior Vice President, China Affairs
of Corporation. GP shall devote his best efforts and towards the advancement of
Corporation, subject to 2 weeks of vacations in addition to all legal holidays
in China, performing such duties as are from time to time prescribed by, and
reporting directly to, the CEO.




2. Term. This employment is for a term of two years from the date first written
above (the “Term”), with an extension for an additional year unless either party
gives notice of non renewal prior to the two year anniversary date. This
Agreement shall terminate immediately for Cause or the death or Disability of
Employee. “Disability” means the inability of Employee, due to mental or
physical illness or injury, to perform his duty as an employee of Company.
“Cause” shall exist in the event of Employee’s (i) malfeasance or willful
refusal to perform his duties under this Agreement, (ii) gross negligence, or
(iii) acts of dishonesty or the commission of any felony or other crime
involving moral turpitude. This Agreement shall also terminate immediately upon
any voluntary resignation of Employee, or in the event Employee is dismissed
other than for Cause or Disability.




Upon any termination other than for Cause, Disability or voluntary resignation,
Employee shall be entitled to severance pay in an amount equal to triple the
compensation payable pursuant to Section 2 as of the date of termination for the
balance of the Term. The Company at its election may pay such amount in monthly
installments over the balance of the Term, or may make a lump sum payment
discounted to present value, assuming an interest rate of 10%. Upon any
termination for Cause, Disability or voluntary resignation, Employee shall not
be entitled to any severance pay or any other payments.




3. Compensation. Corporation shall pay GP the following compensation:




a. An monthly base salary of RMB 50,000 after tax payable in equal semimonthly
installments on the 1st and 15th day of the month, provided that if the period
of employment hereunder shall terminate on any day other than the 1st or 15th
day of a calendar month, then in that event said installments shall be prorated.
On each anniversary of this Agreement if GP is still employed with Corporation
the monthly based salary will increase by 10%




b. As an additional incentive to Corporation agrees to grant 2,000,000 shares
(par value $.001) to GP as an inducement to GP to accept the position with
Corporation. These shares will be considered earned one fourth on execution of
this Agreement and one-fourth on each anniversary this Agreement until August
 1, 2009, when all shall be vested.




3. Expenses.  GP is authorized to incur reasonable expenses for promoting the
business of Corporation.  Corporation shall reimburse GP for all expenses upon
the presentation by GP, from time to time, of an itemized account of such
expenditures. GP shall be provided with health care coverage in China
Corporation expense for himself and his family.




4. General Indemnification. Corporation shall indemnify GP if he was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (including, without limitation to, an act by or in the right of
Corporation) by reason of the fact that he is or was a director, officer,
employee, or agent of corporation or Corporation or is or was serving at the
request of Corporation or as a director, trustee, officer, employee, partner,
joint venture partner, or agent of another Corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorney's
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit or proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of Corporation , and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.  No
indemnification shall be made in respect to any derivative claim, issue or
matter as to which GP shall have been adjudged to be liable to the Corporation
unless, and only to the extent that, the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability, but in view of all the circumstances of the case, GP fairly and
reasonably is entitled to be indemnified for such expenses.  Expenses (including
attorney's fees) incurred in defending any civil or criminal action, suit or
proceeding referred to in this Section shall be paid by Corporation in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of GP to repay such amount, unless it shall
ultimately be determined that he is entitled to be indemnified by Corporation as
authorized in the preceding sentences.  The indemnification provided by this
Section shall not be deemed exclusive of any other rights to which GP shall be
entitled under the common law or the General Corporation Law of the State of
Florida or the Articles of Incorporation or Bylaws of Corporation or any
agreement, vote of its shareholders or directors, or otherwise, both or as to
action in his official capacity or as to action in another capacity while
holding such office, and shall continue after the termination of this Agreement
and shall inure to the benefits of their heirs, executors and administrators of
GP.




5. Liability.  This Agreement shall inure to the benefit of GP and his
successors or assigns.  All obligations and liabilities of Corporation under
this Agreement shall be jointly and severally the obligations of the Corporation
and its Nevada subsiadiary.




6. Arbitration.  In the event of any dispute under this Agreement, such dispute
shall be settled by arbitration in Carson City in accordance with the then
prevailing rules of the American Arbitration Association, and judgment upon the
award may be entered in any court having jurisdiction thereof.




7. Entire Agreement.  This Agreement constitutes all of the agreements which
have been made between the parties and no attempt shall be made by either party
to assert that on, before, or simultaneously with the execution of this
Agreement there were any other agreements, promises, representations or
understandings made by any of them with respect to the matters contained herein
or to the relationship between the parties.  This Agreement is not subject to
reinterpretation or change except by written agreement of the parties hereto.




8. Governing Law.  This Agreement has been executed in the State of Nevada.  All
questions concerning this Agreement and performance hereunder shall be judged
and resolved in accordance with the lams of the State of Nevada.




IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first hereinbefore written,




By: _/s/ Guo Pingshan

  

   

By: /s/ Christian Lillieroos

  Guo Pingshan

Christian Lillieroos



